Citation Nr: 1745051	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for vitiligo, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, P.T.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970, to include service in the Republic of Vietnam.  He was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs which denied service connection for vitiligo (claimed as skin pigmentation or "jungle rot" secondary to Agent Orange exposure).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends he has had a recurring skin condition, to include on his hands, feet, and groin, since active service, and that his skin condition is related to exposure to Agent Orange (herbicides) in Vietnam.  

The Veteran's exposure to Agent Orange is presumed, as service records show he served in the Republic of Vietnam, during the Vietnam era.  38 C.F.R. § 3.2(f).

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  Accordingly, since vitiligo is not a condition for which the Secretary specifically found a link to herbicide exposure, service connection for vitiligo cannot be presumptively granted based on herbicide exposure.  The Federal Circuit has, however, held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service treatment records show no report or finding of any skin condition.  Private treatment records show that in August 2008, the Veteran was noted to have vitiligo.  

In a statement dated in June 2013, the Veteran's spouse indicated she first met him in January 1970 and noticed he had skin discoloration on his hands, feet, and crotch.  She indicated his skin pigmentation was always worse during the summer months.

At a hearing before the Board in April 2017, the Veteran testified that after being in Vietnam for a couple of months he noticed his hands, feet, and groin area started to turn different colors and then started to itch.  He testified that a medic in service gave him a salve to put on his skin and that was the first time heard about jungle rot.  He testified that he had had the skin condition since service and that it was worse in the summer months.  His spouse also testified that when she first met the Veteran in January 1970, she noticed the discoloration of his hands and feet and that he told her it was jungle rot from Vietnam.  She testified that his skin condition had not gone away since service and had gotten worse as the Veteran had gotten older.  

In light of the Veteran's and his spouse's contentions and the record on appeal, an appropriate VA examination and opinion should be provided to determine the probable etiology of any current skin condition.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide identifying information regarding any recent treatment for a skin condition.  With any assistance needed from the Veteran, attempt to obtain records from any named treatment sources, and associate any such records with the claims file.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current skin condition.  The claims folder should be provided for review by the examiner. 

a. The examiner should be asked to specify any and all current skin conditions, and provide an opinion, as to whether it is at least as likely as not that any current skin condition is related to active service, to include exposure to herbicide agents therein.  The examiner should be advised that the Veteran is competent to report that he has experienced skin symptoms since his service in Vietnam.  The examiner should consider the Veteran's statements of ongoing skin symptoms in and since service, as well as those statements submitted by his spouse.

b. The examiner must explain the rationale for any opinion(s) given.  If unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

3. After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

